Exhibit 10.16

AGREEMENT FOR SERVICES

This Agreement for Services (“Agreement”) is made and entered into as of January
1, 2020 between Primoris Services Corporation, a Delaware corporation (“PRIM”),
and David King, an individual  (hereinafter referred to as “COB/Advisor”).  PRIM
and COB/Advisor may be individually referred to as “Party” or collectively
referred to herein as the “Parties.”

A.  INTRODUCTION

WHEREAS, PRIM is engaged in the business of providing, among other services,
site development, heavy civil construction, water and wastewater construction,
fabrication, infrastructure construction, including highways and bridges, oil
and gas pipeline construction and replacement, directional drilling,
construction of industrial facilities, equipment installation, storage
facilities, process piping, engineering, project management, inspection
services, structural steel and maintenance services (the “Business”).

 

WHEREAS, PRIM and COB/Advisor had an employer/employee relationship that
terminated as of December 31, 2019, and for which COB/Advisor acknowledges he
has been paid in full.

WHEREAS, PRIM desires to retain COB/Advisor as i) a director on the board of
directors of PRIM (“Director”), ii) the chairman of the board of directors of
PRIM (“Chairman”), and iii) as a consultant to PRIM for the performance of
strategic advisory services (“Strategic Advisor”), and COB/Advisor desires to be
retained by PRIM as a Director, Chairman and as Strategic Advisor to assist PRIM
and its affiliates (as defined in defined Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (“Affiliates”) in further developing
the Business, whether conducted by PRIM or any of PRIM’s Affiliates.  

B.  AGREEMENT

In consideration of the foregoing and the mutual promises and covenants set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.Services.  PRIM hereby retains COB/Advisor to perform such services, duties
and obligations as are described in this Agreement and as PRIM and COB/Advisor
may agree from time to time.  During the Term (as defined below):

a.COB/Advisor shall provide services to PRIM as Strategic Advisor and shall use
reasonable efforts to support and assist, in the manner and at the times
requested by PRIM, with all current and future Business of PRIM or its
Affiliates, which support and assistance shall include, without limitation,
advisory and consulting services concerning the Business, as well as services
related to the customers and prospects of the Business; and

b.COB/Advisor shall serve as a non-employee Director on PRIM’s board of
directors, and shall serve as a non-Executive Chairman of the board.  Such
services shall be provided by COB/Advisor subject to and in accordance with the
bylaws and corporate charters of PRIM, and COB/Advisor shall dedicate such time
and effort as are reasonable and necessary to the performance of any and all
duties and fiduciary responsibilities required of a Director and Chairman.

c.COB/Advisor services shall include, but not be limited to advisory services
for mergers and acquisitions, real estate matters, legal disputes consultation,
and organizational effectiveness advise.

 



1

 




2.Term; Termination. 

a. PRIM’s engagement of COB/Advisor pursuant to this Agreement is for a term of
three (3) years commencing on the effective date of this Agreement, unless or
until earlier terminated in accordance with this Section 2 (such period of time
prior to termination is herein referred to as the “Term”). 

b.PRIM may terminate this Agreement at any time, for any or no reason, with or
without Cause (as defined below) upon thirty days prior written notice; provided
that in the case of Cause (as defined below), termination may be immediate (i.e.
the thirty day prior notice period shall not be applicable).  PRIM may, in its
sole discretion, partially terminate this Agreement, such that the rights and
obligations of the Parties relating to services as Director/Chairman and
the rights and obligations of the Parties relating to the services provided as
Strategic Advisor can be segregated, and the services not terminated by PRIM
shall survive such partial termination and remain in full force and effect. 

c. “Cause” shall exist if, during the Term of this Agreement:  (i)
 COB/Advisor materially breaches any of COB/Advisor’s obligations pursuant to
Section 1 of this Agreement; (ii) COB/Advisor commits any felony or any other
crime involving moral turpitude ; (iii) COB/Advisor commits any intentional or
grossly negligent act or omission that materially damages or threatens the
operation of PRIM’s or any of its Affiliates’ businesses, including the
Business, or exposes PRIM or any of its Affiliates to any material loss,
liability, claim, penalty or judicial or administrative action;
(iv) COB/Advisor materially interferes with any contract, agreement,
relationship or understanding which PRIM or any of its Affiliates has with a
customer, prospect, vendor, or any other person or entity; (v) COB/Advisor takes
any action that materially damages or threatens PRIM’s or any of its Affiliates’
reputation, image, business or business relationships; (vi)
COB/Advisor materially breaches, in any respect, any of COB/Advisor’s
obligations under Section 4, 5 or 6; or (vii) COB/Advisor otherwise materially
breaches this Agreement.

3.Compensation; Reimbursements; Effect of Termination on Compensation; Benefits;
Transfer of Title.    

a.PRIM shall pay COB/Advisor i)  the sum equal to the non-employee director fees
of PRIM then being paid by PRIM, and at the usual and customary times that such
payments are made to the members of PRIM’s Board of Directors, and ii)
additional compensation, as set and determined by the Board of Directors of
PRIM, for COB/Advisor’s service as Chairman of the Board of PRIM.  All such
payments hereunder shall be payable as approved by the Board of Directors of
PRIM and PRIM’s compensation committee (the “Compensation Committee”) and in
accordance with and at the times specified by PRIM’s policies and procedures
regarding payments to directors as set forth in the bylaws of PRIM and the
charter of the Compensation Committee. The compensation referred to in this
paragraph is exclusive of reimbursements and other compensation for benefits as
otherwise provided in this Agreement.

b.PRIM shall pay COB/Advisor an annual fee in the sum of $325,000 per year for
consulting services related to COB/Advisor’s role as Strategic Advisor, which
shall be payable by PRIM in quarterly installments of $81,250 within the first
fifteen days of each calendar quarter.    COB/Advisor shall submit an invoice
for each quarterly fee during the Term of this Agreement. 

c.PRIM shall reimburse COB/Advisor for all reasonable and necessary
business-related expenses incurred by COB/Advisor in the course of performing
the duties under this Agreement which are consistent with PRIM’s policies and
practices in effect and then in place at the time of reimbursement submission,
including travel, entertainment and other business expenses, subject to the
PRIM’s requirements with respect to reporting and documentation of such
expenses. 

 

d.Effect of Termination on Compensation. In the event  this Agreement terminates
before the end of the term ,  i)  By PRIM, with or without Cause (including
removal in accordance with the bylaws and corporate charters of PRIM),  or ii)
as a result of death, disability or voluntary termination by COB/Advisor, and
regardless of whether such termination relates  to the services provided
herein as a Director and Chairman of the Board of Directors, or the services
provided herein as Strategic Advisor, or both, PRIM shall pay, and COB/Advisor
shall only be entitled to, as all of the compensation to which COB/Advisor has
been paid through the date of such termination, including any accelerated
payments that may have been paid to COB/Advisor.



-2-

 




e.In the performance of COB/Advisor’s duties as a non-employee Director and
Chairman of the Board of Directors of PRIM, and subject to any and all
applicable taxes required to be paid by COB/Advisor, COB/Advisor shall be
entitled to the following benefits:

i)  At PRIM’s expense, and with no interruption, the same medical insurance
benefits that COB/Advisor received as an employee of PRIM.  At the expense of
PRIM, COB/Advisor shall be provided an option for COBRA coverage for the maximum
time period allowed by law.  In the event COB/Advisor is required to take out
separate policies from those now carried by PRIM, the cost of such new coverage
will be paid by PRIM.

ii)In addition to all business related uses of any aircraft owned or leased by
PRIM during the term of this Agreement, use by COB/Advisor of said aircraft for
up to fifty (50) hours of personal use during each year of this Agreement.

(iii)Reimbursement, in accordance with the paragraph 3(b) herein, of the monthly
membership dues and reasonable personal use of one club membership in Dallas
County, Texas.

   

4.Non-Solicitation.   In order to protect the Business of PRIM and any of its
Affiliates, during the Term and until the date that is the two (2) year
anniversary of the date on which the Term terminates or expires COB/Advisor will
not, without the express prior written consent of PRIM’s Board of Directors,
directly or indirectly (A) employ, or permit any company or business directly or
indirectly controlled by COB/Advisor to employ, any person who is employed by
PRIM or any of its Affiliates; (B) interfere with or attempt to disrupt the
relationship, contractual or otherwise, between PRIM, or any of its Affiliates
and any of their employees; (C) solicit or in any manner seek to induce any
employee of PRIM, or any of its Affiliates to terminate his, her or its
employment or engagement with PRIM, or any of its Affiliates; or (D) solicit any
customers or customer prospects of PRIM or any of its Affiliates unless such
solicitation is not related to the Business.

5.Intellectual Property Rights.  

a. PRIM is and shall be, the sole and exclusive owner of all right, title and
interest throughout the world in and to all the results and proceeds of the
services performed under this Agreement, including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively
“Intellectual Property Rights”) therein. COB/Advisor hereby irrevocably assigns
to PRIM, in each case without additional consideration, all right, title and
interest throughout the world in and to all such results and proceeds of the
services performed under this Agreement, including all Intellectual Property
Rights therein.

b.COB/Advisor shall make full and prompt disclosure to PRIM of any inventions or
processes, as such terms are defined in 35 U.S.C. § 100 (the “Patent Act”), made
or conceived by COB/Advisor alone or with others during the Term relating to the
Business or in connection with COB/Advisor’s performance of services pursuant to
this Agreement,  whether or not such inventions or processes are patentable or
protected as trade secrets and whether or not such inventions or processes are
made or conceived during normal working hours or on the premises of PRIM.
COB/Advisor shall not disclose to any third party the nature or details of any
such inventions or processes without the prior written consent of PRIM.

c. Upon the reasonable request of PRIM, and at no cost to COB/Advisor,
 COB/Advisor shall promptly take such further actions, including execution and
delivery of all appropriate instruments of conveyance, as may be necessary to
assist PRIM to prosecute, register, perfect, record or enforce its rights in any
deliverables delivered by COB/Advisor to PRIM. In the event PRIM is unable,
after reasonable effort, to obtain COB/Advisor’s signature on any such
documents, COB/Advisor hereby irrevocably designates and appoints PRIM as
COB/Advisor’s agent and attorney-in-fact, to act for and on COB/Advisor’s behalf
solely to execute and file any such application or other document and do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights or other intellectual property protected related to any
deliverables delivered by COB/Advisor to PRIM with the same legal force and
effect as if COB/Advisor had executed them. COB/Advisor agrees that this power
of attorney is coupled with an interest.





-3-

 




6. Confidential Information; Securities Laws. 

a.COB/Advisor acknowledges that COB/Advisor has had and will have access to
information that is treated as confidential and proprietary by PRIM and its
Affiliates, including, without limitation, any trade secrets, technology,
information pertaining to business operations and strategies, customers,
pricing, and marketing, marketing, finances, sourcing, personnel or operations
of PRIM and its Affiliates or their suppliers or customers, in each case whether
spoken, printed, electronic or in any other form or medium (collectively, the
“Confidential Information”). Any Confidential Information that COB/Advisor
develops in connection with the providing the services contemplated by this
Agreement, including but not limited to any deliverables delivered by
COB/Advisor to PRIM, shall be subject to the terms and conditions of this
paragraph. COB/Advisor agrees to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of PRIM in each instance, and not to use any Confidential Information
for any purpose except as required in the performance of the Services.
COB/Advisor shall notify PRIM immediately in the event COB/Advisor becomes aware
of any loss or disclosure of any Confidential Information.

b. Confidential Information shall not include information that:

(i)is or becomes generally available to the public other than through
COB/Advisor’s breach of this Agreement;

(ii)is communicated to COB/Advisor by a third party that had no confidentiality
obligations with respect to such information; or

(iii) is required to be disclosed by law, including without limitation, pursuant
to the terms of a court order; provided that COB/Advisor has PRIM prior notice
of such disclosure and an opportunity to contest such disclosure.

c.Upon the termination of this Agreement, COB/Advisor shall (i) deliver to PRIM
all tangible documents and materials (and any copies) containing, reflecting,
incorporating or based on the Confidential Information; (ii) permanently erase
all of the Confidential Information from COB/Advisor’s computer systems; and
(iii) certify in writing to PRIM that COB/Advisor has complied with the
requirements of this Section 6(c).

d.COB/Advisor also hereby acknowledges that COB/Advisor is aware, and that
COB/Advisor has been advised, that the United States securities laws prohibit
any person who has received material, non-public information concerning an
issuer of securities from purchasing or selling securities of such issuer from
or to a person not in possession of such material, non-public information, or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell the securities or otherwise to violate those securities laws.  COB/Advisor
hereby agrees not to (i) purchase or sell securities of PRIM or any of its
Affiliates at any time when COB/Advisor is in possession of material, non-public
information concerning any such person and (ii) without limiting the other
obligations set forth in this Agreement, communicate material, non-public
information concerning PRIM or any of its Affiliates to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell the securities or otherwise violate securities laws.

e.COB/Advisor acknowledges that the provisions of Securities and Exchange
Commission Regulation FD (“Regulation FD”) require the public announcement of
previously non-public information if that information is disclosed to anyone who
has not agreed to maintain the confidentiality of that information.  COB/Advisor
agrees not to take any action that would require PRIM or any of its Affiliates
to make a public announcement pursuant to the requirements of Regulation FD.

7.Independent Contractor (Strategic Advisor Services).  PRIM and COB/Advisor
hereby agree that with regard to the services provided by COB/Advisor as
Strategic Advisor, COB/Advisor is an independent contractor and that COB/Advisor
is solely responsible for the manner and form in which COB/Advisor performs the
services hereunder.  Nothing contained herein shall be construed as creating an
employer/employee, principal/agent, partnership, joint venture or other similar
type of relationship.  COB/Advisor shall be solely responsible for the

-4-

 




payment of all taxes owed by COB/Advisor arising out of COB/Advisor’s
performance of services under this Agreement, and shall indemnify PRIM and its
Affiliates against all such taxes or contributions, including penalties and
interest.  COB/Advisor shall not have the ability to, and shall not represent
himself as having the ability to, bind or obligate PRIM or any of its Affiliates
in any manner whatsoever. Except as otherwise provided in Section 3 of this
Agreement, as an independent contractor, COB/Advisor shall not receive nor
participate in any insurance, deferred compensation or other plans or benefits
which PRIM or any of its Affiliates provides to its employees, including
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by
PRIM or any of its Affiliates to its employees, and neither PRIM nor any of its
Affiliates will be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on COB/Advisor’s behalf.

8.Indemnification.  

a. COB/Advisor shall defend, indemnify and hold harmless PRIM and its Affiliates
and PRIM’s and their officers, directors, employees, agents, successors and
permitted assigns from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or resulting from bodily injury, death of any person or damage to real or
tangible, personal property but only to the extent resulting from and caused by
COB/Advisor’s acts or omissions.

b. PRIM shall defend, indemnify and hold harmless COB/Advisor and COB/Advisor’s
officers, directors, employees, agents, successors and permitted assigns from
and against all losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind
(including reasonable attorneys’ fees) arising out of or resulting from bodily
injury, death of any person or damage to real or tangible, personal property but
only to the extent resulting from and caused by PRIM’s or any of its Affiliates’
acts or omissions.

9.Insurance.  If required by PRIM, during the Term, COB/Advisor shall maintain
in force adequate workers’ compensation, commercial general liability, and other
forms of insurance, in each case with insurers reasonably acceptable to PRIM,
with policy limits sufficient to protect and indemnify PRIM and its Affiliates,
and each of their officers, directors, agents, employees, subsidiaries,
partners, members and controlling persons, from any losses resulting from
COB/Advisor’s or COB/Advisor’s agents’, servants’ or employees’ conduct, acts,
or omissions. PRIM shall be listed as additional insured under such policy, and
COB/Advisor shall forward a certificate of insurance verifying such insurance
upon PRIM’s written request, which certificate will indicate that such insurance
policies may not be cancelled before the expiration of a 30 day notification
period and that PRIM will be immediately notified in writing of any such notice
of termination. If PRIM desires to require COB/Advisor to procure such
insurance, PRIM shall provide notice to COB/Advisor setting forth in reasonable
detail PRIM’s reasonable coverage requirements, and PRIM procure such insurance
in the name of COB/Advisor. 

10.Export Controls.  COB/Advisor shall not export, directly or indirectly, any
technical data acquired from PRIM or any of its Affiliates, or any products
utilizing any such data, to any country in violation of any applicable export
laws or regulations.

11. Waiver of Breach By Parties.  No waiver by any Party of any breach or
default of any other Party will be effective unless in writing and signed by the
Party waiving, and no such waiver shall be or be deemed a waiver of the same, a
similar or any future breach or default by any Party.

12. Assignment; Delegation. 

a.COB/Advisor acknowledges that the services to be rendered by COB/Advisor
pursuant to this Agreement are unique and, accordingly, COB/Advisor may not
assign this Agreement or assign or delegate any of COB/Advisor’s rights or
duties or obligations under this Agreement, without the prior written consent of
PRIM, which consent may be withheld in PRIM’s sole and absolute discretion.

b.This Agreement and the rights and obligations hereunder may not be assigned or
delegated by PRIM without the prior written consent of COB/Advisor; provided,
however, that PRIM may assign this

-5-

 




Agreement and assign and/or delegate any of its rights or obligations this
Agreement without the prior consent of COB/Advisor to: (i) any one or more of
its Affiliates, or (ii) a purchaser of or successor to all or substantially all
of the business, assets, stock of PRIM, whether by asset sale, stock sale,
merger or other transaction, regardless of form.

c.Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the Parties’ respective successors, heirs and assigns.

13.Notices.  Any and all notices, demands, requests, consents, designations and
other communications required or desired to be given pursuant to this Agreement
will be given in writing and will be deemed duly given upon personal delivery,
or on the third day after mailing if sent by certified mail, postage prepaid,
return receipt requested, or on the day after deposit with a nationally
recognized overnight delivery service which maintains records of the time, place
and receipt of delivery, and in each case to the person and address set forth
below, or to such other person or address which COB/Advisor or PRIM may
respectively designate in like manner from time to time.

 

 

If to COB/Advisor then to:

If to PRIM then to:

David King

Primoris Services Corporation

2300 N. Field St., Suite 1900

26000 Commercentre Drive

Dallas, TX  75201

Lake Forest, CA  92630

Telephone: (214) 740-5603

Attn:  John Perisich

Email:  dking@prim.com

Facsimile:  949-595-5544

 

Email:  jperisich@prim.com

 

 

 

With a Copy to:

 

George Wall

 

Glaser Weil

 

520 Newport Center Dr.

 

Newport Beach, CA 92660

 

14.Severability.  If any provision contained herein is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision will be
severed herefrom and such invalidity or unenforceability will not affect any
other provision of this Agreement, the balance of which will remain in and have
its intended full force and effect; provided, however, if such invalid or
unenforceable provision may be modified so as to be valid and enforceable as a
matter of law, such provision will be deemed to have been modified so as to be
valid and enforceable to the maximum extent permitted by law. 

15. Governing Law.  This Agreement will be governed, construed and interpreted
in accordance with the laws and decisions of the State of Texas, without regard
to conflict of law principles that would require the law of another state or
jurisdiction to be applied.

16. Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement or the breach thereof (a “Dispute”) shall be decided by
mandatory, final and binding arbitration in accordance with the Comprehensive
Arbitration Rules and Procedures of JAMS, as supplemented below, with exclusive
venue for such arbitration in Dallas, Texas.

a.Independent Nature of Arbitrator.  The arbitrator shall be independent of the
Parties and under no circumstance shall any mediator or arbitrator have any
connection to or relationship with any of the Parties, or their respective
principals or employees.

b.Arbitration Proceeding.

(i)If any Party desires to arbitrate any Dispute, such Party shall notify the
other Party of the Dispute desired to be arbitrated, including a brief statement
of the matter in controversy.  If the Parties are not able to resolve the
Dispute within five (5) days after the Party notifies the other Party of its
desire to

-6-

 




arbitrate (an “Arbitration Notice”) then, within five (5) days immediately after
the expiration of the aforesaid five (5) day period, the Parties shall attempt
to agree upon an independent arbitrator.  Unless the Parties can agree in
writing on a single arbitrator within five (5) days, then, within five (5) days
after thereafter, each Party shall notify the other in writing of the name of
the independent arbitrator chosen by them to identify the independent
arbitrator.  If either Party fails to timely give the other notice of such
appointment, then the Party who timely gave such notice shall be entitled to
require that its arbitrator act as the sole arbitrator hereunder.  If an
arbitrator is timely appointed by each of the Parties, the two named arbitrators
shall select the independent arbitrator within five (5) days after they have
both been appointed, and they shall promptly notify the Parties thereof.  Each
Party shall promptly notify the other Party and the Party-selected arbitrators
in writing if the independent arbitrator has any relationship to or affiliation
with such Party (a “Notice of Relationship”) in which event another arbitrator
shall be selected within five (5) days after receipt of such Notice of
Relationship by the Party-selected arbitrators.  If the two initially appointed
arbitrators cannot agree on an independent arbitrator, then any Party may
request that JAMS select the independent arbitrator.

(ii)Arbitration demanded hereunder by any Party shall be final and binding on
the Parties and may not be appealed.

(iii)The Parties agree that the independent arbitrator may render and the
Parties shall abide by any interim ruling that the independent arbitrator deems
necessary or prudent regarding discovery, summary proceedings, or other
pre-arbitration matters.

(iv) The Parties hereby submit to the in personam jurisdiction of the state and
federal courts located in Dallas County, Texas, and agree that any such court
may enter all such orders as may be necessary or appropriate to enforce the
provisions hereof and/or to confirm any pre-arbitration ruling or decision or
any award rendered by the independent arbitrator.  Any court of law of Texas or
the United States of America shall enforce the decision of the independent
arbitrator (or single arbitrator, as applicable) in its entirety and only in its
entirety; provided, however, that if a court for any reason refuses to enforce
any equitable remedies ordered by the independent arbitrator, such refusal shall
not affect any damage or attorney fee award made by the independent arbitrator.

(v)Any costs or other expenses, including reasonable attorneys’ fees and costs
incurred by the successful Party, arising out of or occurring because of the
arbitration proceedings may be assessed against the unsuccessful Party, borne
equally, or assessed in any manner within the sound discretion of the
independent arbitrator and shall be included as part of any order or decision
rendered by the independent arbitrator.  The independent arbitrator may also
order any Party who is ordered to pay any other Party’s attorneys’ fees and
costs to pay interest on such award at a rate not to exceed ten percent (10%)
per annum from the date of the award until paid.  As an initial matter (and
until ordered differently by the independent arbitrator in connection with an
award), the Parties shall each pay the fees, costs and expenses charged by the
arbitrator chosen by it, and, in advance, one-half (1/2) of the fees, costs and
expenses charged by the independent arbitrator.

(vi)Third parties dealing with any Party shall be entitled to fully rely on any
written arbitration order or decision with regard to the matters addressed
therein, whether or not such arbitration order or decision has been adopted by a
court, or incorporated in any order of any court. 

c.Power and Authority of Arbitrator.  The arbitrator shall not have any power to
alter, amend, modify or change any of the terms of this Agreement nor to grant
any remedy which is either prohibited by the terms of this Agreement, or not
available in a court of law.

d.Attorneys’ Fees.  If a Party to this Agreement shall bring any action, suit,
counterclaim, appeal, arbitration, or mediation for any relief against the other
Party, declaratory or otherwise, to enforce the terms hereof or to declare
rights hereunder (“Action”), the non-prevailing Party in such Action shall pay
to the prevailing Party in such Action a reasonable sum for the prevailing
Party’s attorneys’ fees and expenses (at the prevailing Party’s attorneys’
then-current rates, as increased from time to time by the giving of advance
written notice by such counsel to such Party) incurred in prosecuting or
defending such Action and/or enforcing any judgment, order, ruling or award
(“Decision”) granted therein, all of which shall be deemed to have accrued from
the commencement of such Action, and shall be paid whether or not such Action is
prosecuted to a Decision.  Any Decision entered into in such Action shall
contain a specific provision providing for the recovery of attorneys’ fees and
expenses incurred in enforcing such Decision.  The court or arbitrator may fix
the amount of reasonable attorneys’ fees and expenses

-7-

 




upon the request of any Party.  For purposes of this Section 16, attorneys’ fees
shall include, without limitation, fees incurred in connection with (i)
post-judgment motions and collection actions, (ii) contempt proceedings, (iii)
garnishment, levy and debtor and third party examination, (iv) discovery, and
(v) bankruptcy litigation.

17.WAIVER OF JURY TRIAL.  THE PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ANY ACTION OR
PROCEEDING.

18.  Construction; Miscellaneous.

a. The numbers, headings, titles or designations of the various Sections are not
a part of this Agreement, but are for convenience and reference only, and do not
and will not be used to define, limit or construe the contents of the Sections.

b.This Agreement constitutes the entire agreement between PRIM and COB/Advisor
with respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous oral or written agreements between COB/Advisor and PRIM;
provided, however, that COB/Advisor acknowledges and agrees that the
non-competition and non-solicitation provisions set forth in Section 4 shall not
affect or supersede any non-competition, non-solicitation or other similar
restrictive covenants or provisions contained in any other agreement entered
into by and between COB/Advisor and PRIM and/or any of its Affiliates, including
any Non-Competition Agreement entered into in connection with the sale of the
assets of the Seller to PRIM or one of its Affiliates.

c.This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

d.This Agreement may not be amended, changed, modified discharged or terminated
except by a writing signed by PRIM and COB/Advisor.

e.The recitals set forth at the beginning of this Agreement are hereby
incorporated in full into and made a part of this Agreement by this reference as
if fully set forth in the body of this Agreement.

19.  Survival.  The rights and obligations of the Parties set forth in Sections
5 - 8 and 10 - 19 shall indefinitely survive the expiration or any earlier
termination of this Agreement. The obligations of PRIM set forth in Section 3
shall survive until fully performed by PRIM or otherwise discharged. The
obligations of the Parties set forth in Section 4 and Section 9 shall survive
for the periods of time set forth in each such Section.

 

[Signature Page Follows]



-8-

 



 

IN WITNESS WHEREOF, PRIM and COB/Advisor have executed this Agreement as of the
date first written above.

 

 

 



John M. Perisich

 

 

 



__________________________________

 

 

 

PRIM:

 

COB/ADVISOR:

 

Primoris Services Corporation

 

 

By:

/s/ John M. Perisich

 

/s/ David King

Name:

John M. Perisich

 

David King

Its:

Executive Vice President, Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Agreement For Services]

